

116 HR 6878 IH: To direct the Secretary of Health and Human Services to develop and implement improved, transparent processes for the use and distribution of supplies in the Strategic National Stockpile, and for other purposes.
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6878IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Ms. Slotkin introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to develop and implement improved, transparent processes for the use and distribution of supplies in the Strategic National Stockpile, and for other purposes.1.Improved, transparent processes for the Strategic National Stockpile(a)In generalNot later than January 1, 2021, the Secretary of Health and Human Services, in collaboration with the Assistant Secretary for Preparedness and Response and the Director of the Centers for Disease Control and Prevention, shall develop and implement improved, transparent processes for the use and distribution of drugs, vaccines and other biological products, medical devices, and other supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, medical devices, and diagnostic tests) in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) (in this section referred to as the Stockpile).(b)ProcessesThe processes developed under subsection (a) shall include—(1)the form and manner in which States, localities, Tribes, and territories are required to submit requests for supplies from the Stockpile;(2)the criteria used by the Secretary of Health and Human Services in responding to such requests, including the reasons for fulfilling or denying such requests;(3)what circumstances result in prioritization of distribution of supplies from the Stockpile to States, localities, Tribes, or territories; (4)clear plans for future, urgent communication between the Secretary and States, localities, Tribes, and territories regarding the outcome of such requests; and(5)any differences in the processes developed under subsection (a) for geographically related emergencies, such as weather events, and national emergencies, such as pandemics.(c)ClassificationThe processes developed under subsection (a) shall be unclassified to the greatest extent possible consistent with national security. The Secretary of Health and Human Services may classify portions of such processes as necessary to protect national security.(d)Report to CongressNot later than January 1, 2021, the Secretary of Health and Human Services shall—(1)submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate regarding the improved, transparent processes developed under this section;(2)include in such report recommendations for opportunities for communication (by telebriefing, phone calls, or in-person meetings) between the Secretary and States, localities, Tribes, and territories regarding such improved, transparent processes; and(3)submit such report in unclassified form to the greatest extent possible, except that the Secretary may include a classified appendix if necessary to protect national security. 